Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Non-Responsive Amendment
The amendment filed on 25 NOV 2020, as well as the communication as filed on 1/19/2021, is not fully responsive to the prior Office Action(s) (Non-Final Rejection dated 25 AUG 2020,  Notice to Applicant regarding a non-compliant/non-responsive amendment, as sent on 1/19/2021 ) because of the following omission(s) or matter(s)
Applicant has canceled elected claims 22-26, 28-36, 38-46, and has added claims 47-66. As such, Applicant has canceled all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Newly submitted claims 47, 57, recite a method performed within and by a server system configured to modify and serve web pages (claim 47), as well as a server system configured to modify and serve web pages comprising a hardware database system and a hardware system configured to perform (claim 57), receiving from a first client device associated with a first user and via graphical user interface provided by the system, information indicating a selection of a web asset to be used in a first website associated with the first user, receiving from the first client device and via the graphical user interface, a first identification associated with a second website to create a first hyperlink from the first website to the second website; storing within a computer database system of the server system, first information indicating that the first identification was received; receiving, from a second client device associated with the second website, a second identification associated with the first website to create a second hyperlink from the second website to the first website; storing, within the computer database system, second information indicating that the second identification was received; modifying the first website to include the web asset; modifying the first website to include the first hyperlink to the second website based upon both the first information indicating that the first identification was received and the second information indicating that the second identification was received; and modifying the second website to include the second hyperlink to the first website based upon both the first information indicating that the first identification was received and the 
the second website is associated with a second user, the graphical user interface is configured to display identifiers respectively associated with a plurality of previously-created websites that were previously-created by other users of the server system, the first identification is based upon a selection associated with the second website, and the selection associated with the second website is performed using the graphic user interface and is from the plurality of the previously-created websites displayed within the graphical user interface.
These claims and related dependents are separate and distinct from the previously elected claim set of claims 22-26, 28-36, 38-46, because the previously elected claims recite a completely different invention. 
Previously elected claim 22 recites: A method, within and by a computer hardware system that is configured to serve a first web page associated with a first user and a second web page associated with a second user, comprising: establishing a reciprocal arrangement between the first web page and the second web page based upon both the first and second users opting to participate in the reciprocal arrangement; including, within the second web page and based upon the reciprocal arrangement, a second link to the first web page and associated with the first entity; and including, within the first web page and based upon the reciprocal arrangement, a first link to the second web page and associated with the second entity.
Previously elected claim 32 recites: A webpage implementation server system that is configured to serve a first web page associated with a first user and a second web page associated with a second user, comprising: a database system storing information associated with the first and second web pages; a computer hardware system configured to perform: storing first input received from the first user into the database system: storing second input received from the second user into the database system: establishing a reciprocal arrangement between the first web page and the second web page based upon both the first and second users opting to participate in the reciprocal arrangement; generating, using the first input received from the first user and the reciprocal arrangement, the first web page: and generating, using the second input received from the second and the reciprocal arrangement, the second web page, wherein the second web page includes based on the reciprocal arrangement, a second link to the first web page and the first web page includes based upon the reciprocal arrangement, a first link to the second web page. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-66 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner notes that restriction is proper in that a serious search burden is associated with the newly presented claims, which are completely distinct from the claims previously examine, as noted in the MPEP. 
“Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Response to Arguments
In the interest of compact prosecution, Examiner notes receipt of Applicant’s remarks as filed on 1/19/2021. Examiner finds the remarks unpersuasive and maintains that an election occurred on the part of the Applicant. 
Applicant reproduces a portion of a petition decision on page 3, 4; Examiner does not find this case to be particularly relevant as a petition has not been filed, nor is that particular case dispositive of prosecution in this particular Application. Examiner finds it somewhat unclear if Applicant is citing to the MPEP for the merits of this particular application, or again simply reproducing the opinion in an unrelated case. Applicant goes on to paraphrase claim limitations – however, Examiner again maintains the position that the claims as currently filed are separate and independent from the prior set of claims, and a serious search burden would exist if these claims were to be examined. That the claims are vaguely existing in the same realm of technology does not excuse the search burden that would be presented to the user in the new set of claims.  Applicant continues citing various portions of the MPEP regarding restriction – Examiner has cited to relevant portions above as well for Applicant’s benefit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622